DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 15/611,000 and is in response to a Request for Continued Examination filed 01/13/2021.  
Claims 1 and 3-20 are previously pending.  Of those claims, claims 1, 3-6, 10, and 12-20 have been amended, and claim 11 has been canceled.  Claims 1, 3-10, and 12-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NA (US 2014/0170515 A1) in view of SUH (US 2016/0164124 A1) and KIM (US 2017/0008420 A1). 
With respect to claims 1 and 13.  NA teaches an apparatus and method that are configured to control a coolant temperature of a fuel cell system (paragraph 0037).  The control method controls the coolant temperature at a fuel cell stack inlet based on a variety of parameters such as power of the vehicle and the outdoor temperature (paragraph 0037).  The apparatus for controlling a coolant temperature of the fuel cell system includes a controller 19 and a fuel cell controller 18, as well as a control valve 13 (paragraph 0038).  The controller includes both memory and a processor, the memory is configured to store the modules and the processor is configured to execute the modules (paragraph 0035).  The FCU 18 is a high level controller configured to control the overall control of the coolant temperature based on the operating conditions of the fuel cell system in the fuel cell vehicle (paragraph 0042).  The controller 19 then controls the operation of the valve 13 (paragraph 0042).  
The controller controls the stack inlet coolant temperature to follow a target stack inlet coolant temperature by a PI control during the control of the thermal management system for the fuel cell system (paragraph 0044).  The target stack inlet coolant temperature may vary depending on the outdoor temperature (paragraph 0044).  Figure 5 shows a stack heat generation rate based feedforward control (paragraph 0050).  The method controls the valve 13 by a stack heat generation rate based feedforward control 
NA teaches control of the fuel cell stack based on a variety of parameters such as power of the vehicle and the outdoor temperature (paragraph 0037).  The power of the vehicle may include control to prevent the temperature of the fuel cell stack from rising when significant power is required, such as during acceleration (paragraph 0050).  
SUH teaches an apparatus and method for controlling a fuel cell stack (abstract).  Specifically the control of the fuel cell is a control for hydrogen purging, which varies on a driver’s driving style (paragraph 0007).  The controller may be configured to adjust the 
At the time the invention as filed one having ordinary skill in the art would have been motivated to control the fuel cell of NA based on the determined driving style as taught by SUH, as this is a combination of known prior art elements in order to achieve predictable results, as NA teaches controlling the fuel cell based on the power of the vehicle may include control to prevent the temperature of the fuel cell stack from rising when significant power is required, such as during acceleration (paragraph 0050), and then SUH teaches that such moments of rapid acceleration may be indicative of the driving style, which is taken to be the claimed driver propensity.  
NA teaches the controller controls the heating value change rate based on the determined temperatures (paragraph 0048).  Further SUH teaches at least the determination based on the transitions of the driver’s propensity (paragraphs 0041-0043). Therefore the combination of NA and SUH are taken to teach the claimed driver propensity transition determination processor, compensation value calculator and temperature control factor final decision processor.  Specifically NA teaches controlling the target stack coolant temperature based on the plurality of parameters such as the power of the vehicle and the outdoor temperature, and the combination with SUH would include the driver propensity as noted above (paragraph 0037).  NA specifically notes the FF control is used to determine the reference values for the stack outlet coolants (paragraphs 0056-0057).  
As noted above NA and SUH teaches the controller which is able to control the temperature and heating values for the feedforward control method (paragraphs 0056-
SUH teaches at least the determination based on the transitions of the driver’s propensity (paragraphs 0041-0043).  However, SUH does not explicitly teach that the driver propensity is related to the fuel cell temperature.  
KIM teaches a vehicle controller which adjusts the system based on the temperature of the fuel cell stack (paragraph 0009).  The vehicle controller is configured to control the RPM of the coolant pump, the RPM of the air blower, all based on the driving mode (paragraphs 0010-0011).  Specifically when the driver enters a minimum driving mode, the controller controls and adjusts the temperature of the fuel cell stack (paragraph 0022).  
At the time the invention was filed one having ordinary skill in the art would have been motivated control the coolant system of NA as modified by SUH as taught by KIM, as NA in view of SUH teaches a control apparatus, SUH teaches control based on driver propensity, and then KIM similarly teaches control the heating and cooling system of the fuel cell system based on the driver propensity.  
With respect to claim 3.  SUH further teaches the first and second levels for the driving styles (paragraph 0042).  Then there is defined a transition between the first and second levels (paragraph 0042).  
With respect to claims 4-6.  NA teaches determining the feedforward control temperature and heating value based on the measured outside temperature (paragraphs 0056-0057).  SUH then teaches controlling the fuel cell parameters based 
With respect to claim 7.  NA teaches the controller is configured to set the target temperatures based on the power of the vehicle and the outdoor temperature (paragraph 0037).  The feedforward control then controls elements such as the set temperatures and heat generation rates based on these values (paragraphs 0056-0057).  
With respect to claim 8.  NA teaches determining when to turn on the FF control based on the measured stack heat generation rate and outlet temperatures (paragraph 0053-0057).  Further in combination with SUH this determination will include the different propensity groups as noted above.  
With respect to claim 9.  The controller controls the opening of a coolant temperature control valve (paragraph 0041).  
With respect to claim 10.  NA teaches the controller controls the heating value change rate based on the determined temperatures (paragraph 0048).  Further SUH teaches at least the determination based on the transitions of the driver’s propensity (paragraphs 0041-0043). Therefore the combination of NA and SUH are taken to teach the claimed driver propensity transition determination processor, compensation value calculator and temperature control factor final decision processor.  Specifically NA teaches controlling the target stack coolant temperature based on the plurality of parameters such as the power of the vehicle and the outdoor temperature, and the combination with SUH would include the driver propensity as noted above (paragraph 
With respect to claims 12.  As noted above NA and SUH teaches the controller which is able to control the temperature and heating values for the feedforward control method (paragraphs 0056-0057).  NA then further teaches the controller controls the proportional valve 13 (paragraph 0042).  The apparatus for controlling coolant temperature further includes at least a radiator 12 and a coolant pump 14 (paragraph 0038).  NA does not explicitly teach controlling the coolant pump and radiator.  However, the control of these elements would have been obvious at the time the invention as filed, as NA teaches controlling the valve 13 in order to control the temperature of the coolant, so further controlling the pump and radiator would be obvious as these are similarly elements that would control the coolant temperature of the fuel cell.  
With respect to claim 14.  SUH further teaches the first and second levels for the driving styles (paragraph 0042).  Then there is defined a transition between the first and second levels (paragraph 0042).  NA teaches determining when to turn on the FF control based on the measured stack heat generation rate and outlet temperatures (paragraph 0053-0057).  Further in combination with SUH this determination will include the different propensity groups as noted above.  
With respect to claims 15-17.  NA teaches determining the feedforward control temperature and heating value based on the measured outside temperature (paragraphs 0056-0057).  SUH then teaches controlling the fuel cell parameters based on the driving conditions (paragraphs 0041-0042).  Therefore the combination of NA 
With respect to claims 18-19.  NA teaches the feedforward control factor controls the proportional valve 13 (paragraph 0041).  Further the FF control generates the different set points and limits for the control (paragraphs 0056-0057).  These values are changed and controlled based on the measured temperature and driving factors as noted above in view of NA and SUH.
With respect to claim 20.  As noted above NA and SUH teaches the controller which is able to control the temperature and heating values for the feedforward control method (paragraphs 0056-0057).  NA then further teaches the controller controls the proportional valve 13 (paragraph 0042).  The apparatus for controlling coolant temperature further includes at least a radiator 12 and a coolant pump 14 (paragraph 0038).  NA does not explicitly teach controlling the coolant pump and radiator.  However, the control of these elements would have been obvious at the time the invention as filed, as NA teaches controlling the valve 13 in order to control the temperature of the coolant, so further controlling the pump and radiator would be obvious as these are similarly elements that would control the coolant temperature of the fuel cell.  

Response to Arguments
Applicant’s arguments, see pages 13-16 of Applicant Arguments/Remarks, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 U.S.C. 103 in view of NA and SUH have been fully considered and are persuasive.  Therefore, the NA, SUH and KIM (US 2017/0008420 A1).
Applicant has amended claims 1 and 13 to recite limitations from claims 10 and 11.  On page 14 Applicant notes that NA teaches controlling a coolant temperature based on a plurality of parameters, but does not disclose driver propensity.  Applicant argues on page 15 that SUH teaches control based on driver propensity, but not based on control variables such as temperature, heating value, and heating value change rate and the drivers propensity.  On page 16 Applicant argues the combination of NA and SUH fails to teach the nexus between driver propensity and fuel cell temperature.  
New grounds of rejection are further made in view of KIM.  KIM teaches a vehicle controller that includes information regarding vehicle conditions including a minimum driving mode, determining by the controller the temperature of the fuel cell stack, and then adjusting the temperature of the fuel cell stack (paragraph 0022).  The system determines by the vehicle controller whether the vehicle conditions meet or satisfy the minimum driving mode entry condition (paragraph 0024).  Therefore the rejection further in view of KIM would teach the nexus between driver propensity and fuel cell temperature and a control protocol which uses such a relationship.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722